Citation Nr: 1500683	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  11-12 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial disability rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from June 1956 through March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for left ear hearing loss, effective September 4, 2009, with a noncompensable initial disability rating.  The Veteran has perfected a timely appeal in which he challenges the assigned initial disability rating.

Testimony was received from the Veteran and his spouse during a December 2011 Board hearing.  A transcript of this testimony is associated with the claims file.

This matter was remanded previously by the Board in March 2014 for further claims development, to include obtaining records for additional VA and private treatment since March 2010 and arranging the Veteran to undergo a new VA examination of his hearing loss.  The Board is satisfied that the directed development action has been performed.

This appeal also initially included the issue of the Veteran's entitlement to service connection for right ear hearing loss.  The Veteran's appeal as to that issue was denied by the Board in March 2014 and does not remain on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection is not in effect for the Veteran for right ear hearing loss.

2.  The Veteran has, at worst, Level IV hearing loss in his left ear.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for left ear hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.85 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A September 2009 pre-rating letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for service connection for bilateral hearing loss.  Consistent with Dingess, that letter also included notice of the process by which VA assigns disability ratings and effective dates.  Subsequently, the Veteran's claim was adjudicated in the RO's April 2010 rating decision.  Further, this notification would also apply to the "downstream" issue of entitlement to a higher initial disability rating for left ear hearing loss.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His claims submissions, hearing transcript, and VA treatment records have been obtained and associated with the record.  Although the Veteran was asked to identify any private medical facilities that rendered treatment for his hearing loss, he has not identified any such providers.  VA examinations for the Veteran's hearing loss were afforded in March 2010 and June 2014.  The evidence received since the more recent examination does not present any new or additional information which warrants the scheduling of a new VA examination to reassess the severity of the Veteran's hearing loss.  Hence, these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's hearing loss, in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf and the hearing testimony.  With respect to the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, and the element of the claims that were lacking to substantiate the claims for benefits.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate a claim a higher rating and he testified of his difficult hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

In his claims submissions, the Veteran alleges generally that he is entitled to a higher disability rating for service-connected left ear hearing loss.  During his December 2011 Board hearing, he testified that he had general difficulty hearing but that he had particular problems hearing women's and children's voices, and, that he frequently asked his spouse to repeat herself.  He also testified that he needed to watch television, listen to the radio, and use the telephone with the volume turned high.  He stated that he had been using hearing aids for the past four years.

In general, disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the rating being appealed is the initial disability rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination and pursuant to the applicable criteria.  Ratings for hearing impairment range from noncompensable to 100 percent, depending on demonstrated organic impairment of hearing acuity, as measured by the results of controlled speech discrimination tests, considered together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (expressed as Hertz ).  As a vehicle for determining the degree of disability due to hearing impairment, the rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85.  The Board points out that exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  Under this regulation, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist may determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  As shown in the discussion below, however, audiometric testing performed over the course of the pertinent appeal period in this case has not shown the existence of an exceptional pattern of hearing impairment.  That is, the Veteran is not shown to have left ear puretone thresholds of 55 decibels or more in each of the listed frequencies or puretone threshold of 30 decibels or less at 1000 Hz with 70 decibels or more at 2000 Hz at any time during the course of the appeal.  Hence, the Veteran's hearing acuity level, for all periods relevant to this appeal, must be determined by application of Table VI and Table VII.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  The function of Table VI is to permit VA to assign a Roman numerical designation of impaired efficiency for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  38 C.F.R. § 4.85(b).

After the proper Roman numerical designation has been determined for each ear, VA must then determine the appropriate disability rating by application of 38 C.F.R. § 4.85(h), Table VII.  Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  38 C.F.R. § 4.85(e).

Applicable to this case, if service connection is in effect for a hearing loss disability for only one ear, in order to determine the percentage disability rating under Table VII, the non-service-connected ear is assigned a Roman numerical designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

Turning to the pertinent evidence in this case, the Board notes that audiological testing was performed during a March 2010 VA examination.    Audiometry testing 

revealed the following pure tones for the left ear:



HERTZ



1000
2000
3000
4000
LEFT
25
55
80
85

Based upon the foregoing audiometric results, the average pure tone threshold for the left ear shown during the March 2010 examination is 61 decibels.  Speech discrimination testing revealed 80 percent speech recognition ability in the left ear.  Having determined this data, the Board now turns to the process for determining disability ratings described above.  Under Table VI, the hearing loss shown in the left ear equates to Level IV hearing loss.  After assigning Level I hearing loss to the non-service-connected right ear, application of the Roman numerical designations to Table VII correlates to a noncompensable disability rating.

Audiometric testing performed during a June 2014 VA examination revealed the following pure tones:



HERTZ



1000
2000
3000
4000
LEFT
35
65
95
100

Given the foregoing audiometric results, the average left ear pure tone threshold shown during the June 2014 examination was 74 decibels.  Speech discrimination testing performed at that time indicated 84 percent speech recognition ability for the left ear.  Under Table VI, the hearing loss shown in the left ear equates to Level III hearing loss.  After again assigning Level I hearing loss to the non-service-connected right ear, application of Table VII corresponds again to a noncompensable disability rating.

Records for contemporaneous VA treatment through May 2014 show that the Veteran was followed periodically for hearing aid maintenance.  Nonetheless, these records do not reflect any specific complaints by the Veteran related to his hearing loss, nor do they show that any audiological testing was performed during these periodic treatment visits.

As the Board has acknowledged, the Veteran has asserted hearing loss marked by difficulty understanding conversational speech, particularly with women and children, and the need to ask others to repeat themselves.  He has also reported difficulty hearing the television or radio or having conversations over the telephone unless the volume was turned high.  The Board is sympathetic to the Veteran's complaints and in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, the Board must reiterate and emphasize that the assignment of disability ratings for hearing impairment is derived by the mechanical application explained and applied above.  Hence, the Board must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In this case, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the Veteran is not entitled to a compensable disability rating for left ear hearing loss for any time period relevant to the Veteran's appeal.

Consistent with Schafrath, the Board has considered possible application of other provisions under the Federal regulations.  In doing so, the Board has considered application of the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings. 

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.

In the March 2010 VA examination, the examiner noted that the Veteran was reporting difficulty hearing speech and that he watched the television at loud volume levels.  Based on these complaints, the examiner opined that the Veteran's hearing loss was significantly affecting the Veteran's occupational functioning.  Based on these reported descriptions of the functional effects of the Veteran's hearing loss disability, the Board finds that the March 2010 VA examination report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b) .

During the June 2014 VA examination, which was performed in conjunction with a review of the claims file, the examiner opined expressly that the Veteran's hearing loss did not impact the ordinary conditions of the Veteran's daily life, including his ability to work.  Notably, however, specific complaints concerning functional problems are not noted by the examiner in the report.  Nonetheless, the Board notes again that the Veteran did contemporaneously report various functional difficulties during his December 2011 Board hearing, and indeed, such functional problems are essentially consistent with those reported previously during his March 2010 examination.  This testimony, combined with similar complaints made by the Veteran during his 2010 VA examination would indicate that the Veteran's conversational difficulties and his need to turn the volume high while watching television, listening to the radio, or using the telephone has been a persistent functional limitation throughout the course of this appeal.  Under the circumstances, the Board finds that the June 2014 VA examination report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this regard, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86, which last revised the rating criteria for hearing loss, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  

In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found, through clinical studies of veterans with hearing loss, that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Even after acknowledging the above, the Board notes again that the evidence does not show an exceptional pattern of hearing loss, such as to warrant application of Table VIA.

Therefore, the difficulties caused by the Veteran's left ear hearing loss are contemplated in the defined regulations and rating criteria.  The mere fact that the Veteran's hearing loss disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  To conclude, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Based upon the foregoing, the evidence does not support the assignment of a compensable initial disability rating for left ear hearing loss.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.




ORDER

A compensable initial disability rating for left ear hearing loss is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


